                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE

MUMINA ALI,

               Plaintiff,

        vs.                                                    Civil No. 20-00255-NT
CITY OF PORTLAND, JEFFREY DRUAN, SUNA
SHAW and MICHAEL SAUSCHUCK,

               Defendants



    DEFENDANTS CITY OF PORTLAND, JEFFREY DRUAN, SUNA SHAW AND
      MICHAEL SAUSCHUCK’S UNOPPOSED OBJECTION TO PROPOSED
                        SCHEDULING ORDER

        Defendants City of Portland, Jeffrey Druan, Suna Shaw and Michael Sauschuck, by and

through counsel, hereby object without opposition to the proposed Scheduling Order and

proposes a revised Scheduling Order as follows:

        1.     Counsel for the Defendants have conferred by telephone with counsel for the

Plaintiff as to objections to the proposed Scheduling Order issued by the Court on September 22,

2020.

        2.     The parties agree that certain deadlines should be adjusted to accommodate the

issues and discovery anticipated by the parties.

        3.     In light of this, the parties jointly request that the Scheduling Order be amended

to alter the following deadlines so that the new deadlines will be as indicated:

                                   Current Deadline                   Proposed
                                                                     New Deadline
 Amendment of Pleadings
                                    December 8, 2020                 January 8, 2021
  and Joinder of Parties

     Plaintiff’s Expert
   Designation Deadline             December 8, 2020                 January 8, 2021
     Plaintiff’s Expert            January 12, 2021                 February 12, 2021
   Designation Deadline


 Completion of discovery           February 9, 2021                  March 31, 2021


 Provide notice of intent to
                                   February 16, 2021                  April 7, 2021
file for summary judgment


                                    March 2, 2021                    April 21, 2021
     Filing of motions

                                     May 3, 2021             As determined by the Court
      Ready for trial


       Wherefore, the Defendants hereby object to the proposed Scheduling Order request that

the Court amend the proposed Scheduling Order as indicated above.

       Dated at Portland, Maine this 9th day of October, 2020.

                                            Attorneys for Defendants
                                            MONAGHAN LEAHY, LLP
                                            95 Exchange Street, P.O. Box 7046
                                            Portland, ME 04112-7046
                                            (207) 774-3906
                                            jwall@monaghanleahy.com

                                    BY:     /s/ John J. Wall, III
                                            John J. Wall, III




                                           Page 2 of 3
                               CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2020, I electronically filed Defendants City of
Portland, Jeffrey Druan, Suna Shaw and Michael Sauschuck’s Unopposed
Objection to Proposed Scheduling Order using the CM/ECF system, which will provide
notice to me and all other counsel of record.

       Dated at Portland, Maine this 9th day of October, 2020.

                                            Attorneys for Defendants
                                            MONAGHAN LEAHY, LLP
                                            95 Exchange Street, P.O. Box 7046
                                            Portland, ME 04112-7046
                                            (207) 774-3906
                                            jwall@monaghanleahy.com

                                    BY:     /s/ John J. Wall, III
                                            John J. Wall, III




                                           Page 3 of 3
